DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 15, 2021.
Applicant’s election of Species ii, xii, and xx in the reply filed on April 15, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “219” has been used to designate both a ramp and a pin.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4-6, 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cunningham (US 4,013,073) in view of Yang (US 2004/0116877 A1).
With regard to claim 1, Cunningham teaches a cartridge assembly apparatus for an auto-injector, comprising: a flexible container containing a liquid medicant (Fig. 1 member 11); a needle hub connected to the flexible container (Fig. 7 member 33); a needle attached to the needle hub and extending proximally from the needle hub (Fig. 7 member 13).  Cunningham teaches a needle cover (Fig. 1 member 14) but does not disclose a frame.  However, Yang teaches a needle cover which includes a frame connected to the needle hub which extends past the end of the needle and displaceable relative to the hub and needle (see at least Fig. 11 frame includes 4 and 3, see transition between Figs. 4-7) which is beneficial over a typical cover because it integrates the cover to avoid risk ([0042], [0043]).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use a needle cover in Cunningham as in Yang because it integrates the cover to avoid risk.
With regard to claim 2, the needle cover as provided by Yang teaches a flexible pouch 2 (Figs. 4-7 and 11) the needle is enclosed prior to use maintaining sterility.

With regard to claims 5 and 6, seal 17 and 40 (Fig. 3, Col. 4 line 66-Col. 5 line 9).
With regard to claim 17, Cunningham teaches a cartridge apparatus for an auto-injector, comprising: a flexible container containing a liquid medicant (Fig. 1 member 11); and a needle sub-assembly, including: a needle hub connected to the flexible container (Fig. 7 member 33); a needle attached to the needle hub and extending proximally from the needle hub (Fig. 7 member 13).  Cunningham teaches a needle cover (Fig. 1 member 14) but does not disclose a frame.  However, Yang teaches a needle cover which includes a frame connected to the needle hub which extends past the end of the needle and displaceable relative to the hub and needle (see at least Fig. 11 frame includes 4 and 3, see transition between Figs. 4-7) which is beneficial over a typical cover because it integrates the cover to avoid risk ([0042], [0043]).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use a needle cover in Cunningham as in Yang because it integrates the cover to avoid risk.
With regard to claim 18, the needle cover as provided by Yang teaches a flexible pouch 2 (Figs. 4-7 and 11).
With regard to claim 19, see Fig. 3 layers 25 and 26, see joined edges at 16 and 17 (Figs. 1 and 3, Col. 3 line 29).

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cunningham (US 4,013,073) and Yang (US 2004/0116877 A1) as applied to claim 2 above, and further in view of Schwartz (US 4,775,369). 
.

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cunningham (US 4,013,073) and Yang (US 2004/0116877 A1) as applied to claim 1 above, and further in view of Niedospial Jr. et al. (US 5,984,912).
With regard to claim 12, Cunningham teaches a device substantially as claimed.  Cunningham does not disclose the container is transparent.  However, Niedospial Jr. et al. teach using a clear flexible container so that the contents can be viewed and monitored during filling and delivery (Col. 3 lines 15-19).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use a transparent container in Cunningham as Niedospial Jr. et al. teach it to be beneficial for viewing the contents.

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cunningham (US 4,013,073), Yang (US 2004/0116877 A1), and Niedospial Jr. et al. (US 5,984,912) as applied to claim 12 above, and further in view of Hamai et al. (US 2003/0034264 A1).
With regard to claim 13, Cunningham teaches a device substantially as claimed.  Cunningham does not disclose an opaque secondary container.  However, Hami et al. teach packaging a drug delivery device in either a transparent or opaque package which allows the .

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cunningham (US 4,013,073) and Yang (US 2004/0116877 A1) as applied to claim 1 above, and further in view of Smith et al. (US 6,846,305 B2).
With regard to claim 14, Cunningham teaches a device substantially as claimed.  Cunningham does not disclose the container is an opaque aluminum laminate.  However, Smith et al. teach using a drug container which has an opaque aluminum laminate layer which prevents the medicament from being degraded due to the exposure (Col. 10 line 61-Col. 11 line 8).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use an opaque aluminum laminate in the container of Cunningham because Smith et al. teach it is beneficial because it prevents the medicament from being degraded due to the exposure.

Claims 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cunningham (US 4,013,073) and Yang (US 2004/0116877 A1) as applied to claim 19 above, and further in view of Claro (US 5,810,783).
With regard to claim 20, Cunningham teaches the containment space joined at the distal side and passage (Fig. 3 layers 25 and 26, see joined edges at 16 and 17 (Figs. 1 and 3, Col. 3 line 29), passage formed by needle through container and hub (Col. 4 line 66-Col. 5 line 9).  
With regard to claims 21 and 22, see Fig. 3 and seal 17 and 40 (Col. 4 line 66-Col. 5 line 9).

Claims 1 and 4-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cunningham (US 4,013,073) in view of Lacio et al. (US 4,892,521).
With regard to claim 1, Cunningham teaches a cartridge assembly apparatus for an auto-injector, comprising: a flexible container containing a liquid medicant (Fig. 1 member 11); a needle hub connected to the flexible container (Fig. 7 member 33); a needle attached to the needle hub and extending proximally from the needle hub (Fig. 7 member 13).  Cunningham teaches a needle cover (Fig. 1 member 14) but does not disclose a frame.  However, Lacio et al. teach a needle cover which includes a frame connected to the needle hub which extends past the end of the needle and displaceable relative to the hub and needle (Figs. 3 or 9 members 12 or 90) which is beneficial as it provides efficient inexpensive construction, easy use, and improved locking (Col. 3 lines 16-29).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use a needle cover in Cunningham as in Lacio et al. because 
With regard to claim 4, see Fig. 3 layers 25 and 26, see joined edges at 16 and 17 (Figs. 1 and 3, Col. 3 line 29), passage formed by needle through container and hub (Col. 4 line 66-Col. 5 line 9).
With regard to claims 5 and 6, seal 17 and 40 (Fig. 3, Col. 4 line 66-Col. 5 line 9).
With regard to claims 7-10, see arms 46/48 or 96/98, frame 36 or 94, lock 52 or 99 in Lacio et al. (Figs. 2-3 and 8-9).

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cunningham (US 4,013,073) and Lacio et al. (US 4,892,521) as applied to claim 1 above, and further in view of Karczmer (US 4,795,432).
With regard to claim 11, see pouch 92, arms 96/98 of Lacio et al.  Cunningham and Lacio et al. do not disclose a first and second clamp part. However, Karczmer teaches clamping a pouch portion between two pieces to provide the end protection portion (Fig. 2 pouch between 25 and 29).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to secure the pouch in Cunningham and Lacio et al. as in Karczmer because this is an art effect construction means and this would yield an equivalent needle protection and yield the same predictable result.

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cunningham (US 4,013,073) and Lacio et al. (US 4,892,521) as applied to claim 1 above, and further in view of Niedospial Jr. et al. (US 5,984,912).
.

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cunningham (US 4,013,073), Lacio et al. (US 4,892,521), and Niedospial Jr. et al. (US 5,984,912) as applied to claim 12 above, and further in view of Hamai et al. (US 2003/0034264 A1).
With regard to claim 13, Cunningham teaches a device substantially as claimed.  Cunningham does not disclose an opaque secondary container.  However, Hami et al. teach packaging a drug delivery device in either a transparent or opaque package which allows the device to be sterilized before use ([0001], [0030]).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use an opaque package in Cunningham because Hami et al. teach this is equivalent to a transparent package and allows the device to be sterilized.

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cunningham (US 4,013,073) and Lacio et al. (US 4,892,521) as applied to claim 1 above, and further in view of Smith et al. (US 6,846,305 B2).
With regard to claim 14, Cunningham teaches a device substantially as claimed.  Cunningham does not disclose the container is an opaque aluminum laminate.  However, Smith .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 8690836. Although the claims at issue are not identical, they are not patentably distinct from each other because although the conflicting claims are not identical, they are not patentably distinct from each other because the co-pending application teaches all of the limitations of the instant claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783